01ÿ345ÿ6789ÿ ÿÿ088ÿÿ8
                                  ÿ!0!ÿÿ"#8!7ÿ17
                                         ÿÿÿÿVW
                                             $$X$Y$Z$[\$ÿ$]^
                                                          $$X$Y[ÿ^_Y%ÿ̀a
                                                                     "%ÿb`
                                                                          "ÿ[Ycÿ$ÿdW
                                                                                     $$$[`$e$^\$W$$$
                      fghijkÿmnn                         
                          &'()*+),,                      
                       9                                  8ÿ |}~~|
       hionkpÿpiqfpÿ     rjsthkuvÿwxÿyz{                 
                    -.,.*/(*+                            
                                          0112030452ÿ78ÿ5794:2;
<ÿ #8ÿ8=ÿÿ"ÿ>ÿÿ"%8ÿÿ8>
     ÿ?ÿ>?%""8>ÿÿ"#8@%8ÿ"#%A8>ÿ"ÿ"%8ÿ%ÿ"#%ÿ"Bÿ>ÿÿ8ÿ%ÿ"#%ÿ8ÿÿ8ÿ<
        r yxwÿrxxÿryÿnfjtÿrxxwwvÿr yxwÿrxxÿryÿyÿÿwxv
       William Millard Choate, and Dave Priester
 "8<      5/9/2019                                                                                    C+
                                                                                                         ÿ+rzyÿr{ÿ wwzw
                                                                                                            DE*.FGHÿH)J*(+KE.
                                                                                            rzyÿr{ÿ wwzwÿk{r{ÿyÿk{ÿ~
                                                                                                  &E)*+./ÿ*(L.ÿ(*/ÿM(Eÿ*KLM.E
                                                                                                     zyxÿpw
                                                                                              ÿfÿÿiyvÿfxwÿ~
                                                                                                     iyzw vÿkrÿ
                                                                                              myzÿrzÿizwÿ{~¡¢ÿrwz
                                                                                                             C//E.HH
                                                                                               wwzw£zyxxw{
                                                                                                          NOL()'ÿ(//E.HH
                                                                                                         ¡~¢ÿ~~
                                                                                                         P.'.QRD*.ÿ*KLM.E
                                                                                                         ¡~¢ÿ~
                                                                                                           SCTÿ*KLM.E




                    Case 5:19-cv-00156-BO Document 13 Filed 05/09/19 Page 1 of 3
                               CERTIFICATE OF SERVICE


       I hereby certify that on May 9, 2019, I caused this NOTICE OF APPEARANCE to be filed

electronically with the Clerk of Court using the CM/ECF System, which will send notice of such

filing to the following registered CM/ECF users:


                      Martha Geer
                      COHEN MILSTEIN SELLERS & TOLL PLLC
                      150 Fayetteville Street, Suite 980
                      Raleigh, NC 27601
                      Telephone: (919) 890-0560
                      Facsimile: (919) 890-0567
                      Email: mgeer@cohenmilstein.com

                             Counsel for Plaintiff

                      Jamie L. Bowers
                      COHEN MILSTEIN SELLERS & TOLL PLLC
                      1100 New York Avenue, N.W.
                      West Tower, Suite 500
                      Washington, DC 20005-3934
                      Telephone: (202) 408-4600
                      Facsimile: (202) 408-4699
                      Email: jbowers@cohenmilstein.com

                             Counsel for Plaintiff


                      Benjamin F. Sidbury
                      BRYAN CAVE LEIGHTON PAISNER LLP
                      One Wells Fargo Center
                      301 S. College Street, Suite 3900
                      Charlotte, NC 28202
                      Telephone: (704) 749-8999
                      Facsimile: (704) 749-8990
                      Email: ben.sidbury@bclplaw.com

                             Counsel for Argent Trust Company




          Case 5:19-cv-00156-BO Document 13 Filed 05/09/19 Page 2 of 3
This, the 9th day of May, 2019.

                                  KILPATRICK TOWNSEND & STOCKTON LLP

                                  /s/ Clay C. Wheeler________________________
                                  Clay C. Wheeler
                                  N.C. Bar No. 38713
                                  4208 Six Forks Road, Suite 1400
                                  Raleigh, NC 27609
                                  Telephone: (919) 420-1717
                                  Facsimile: (919) 420-1800
                                  Email: cwheeler@kilpatricktownsend.com

                                  Local Civil Rule 83.1(d) Counsel for Choate
                                  Construction Company ESOP Committee, Choate
                                  Construction Company Board of Directors, William
                                  Millard Choate, and Dave Priester




  Case 5:19-cv-00156-BO Document 13 Filed 05/09/19 Page 3 of 3
